Citation Nr: 1614400	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.

3.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Paul Goodson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the previous Board remand listed the July 2010 RO decision as the rating decision on appeal, the Board finds the current appeal stems from the December 2008 rating decision.  The Veteran filed a claim for an increased rating for posttraumatic stress disorder (PTSD), which was received by the RO on July 12, 2008, and the RO issued a December 2008 rating decision.  Thereafter, the Veteran filed a March 2009 statement requesting reconsideration of the December 2008 decision.  The RO responded with a May 2009 letter to the Veteran stating that they could not reconsider his claim without the submission of new evidence.  The Board finds the RO erred by failing to construe the March 2009 statement as a notice of disagreement.  See 38 C.F.R. § 20.201 (2015).  Accordingly, the correct rating decision on appeal is the December 2008 decision.


REMAND

In March 2015, the Board remanded the Veteran's claims for an increased rating for PTSD and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) to schedule him for a videoconference hearing before the Board.  The Veteran attended an August 2015 hearing before the Board, and the Board finds there has been substantial compliance with its March 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating for PTSD & Entitlement to TDIU

At the Veteran's August 2015 hearing before the Board, he testified that he received weekly individual therapy with a psychiatrist at the Charlotte Vet Center.  The evidence of record contains the Veteran's VA treatment records from the Salisbury VA Healthcare System, to include the Charlotte Community Based Outreach Center, but there are no medical records associated with the electronic claims file from the Charlotte Vet Center.

Accordingly, a remand is required to obtain all outstanding VA treatment records from the Charlotte Vet Center.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Service Connection for Hypertension

In an April 2015 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran filed a timely notice of disagreement, but the RO has not yet provided the Veteran with a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In the Veteran's notice of disagreement, he alleged that the RO erred by failing to consider whether his hypertension was caused by his service-connected PTSD.  He also attached a medical treatise article discussing the relationship between hypertension and PTSD.  Accordingly, the Board has recharacterized the issue of service connection for hypertension on the cover page to include as due to PTSD.  On remand, the RO must consider direct service-connection and also whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request all outstanding VA treatment records, to include:

* All VA medical records from the Charlotte Vet Center, to include individual psychiatric counseling records;

* VA treatment records from the Salisbury VA Medical Center and the Charlotte Community Based Outreach Center dated May 2015 to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims for an increased rating for PTSD and entitlement to TDIU.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

3.  Thereafter, with regard to the Veteran's claim for hypertension, the RO must issue a statement of the case and must consider whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  If the Veteran's claim is denied, the RO must notify the Veteran of his appellate rights with regard to the denial of that claim.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

